Citation Nr: 9935345	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  94-16 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a skin rash as a 
manifestation of an undiagnosed illness.

2.  Entitlement to service connection for a dry cough as a 
manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active service from November 1959 to February 
1962 and from October 1990 to July 1991.  He served in 
Southwest Asia from November 16, 1990 to June 6, 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
dry cough as due to an undiagnosed illness.  This matter also 
comes before the Board from an October 1995 rating decision 
in which the Philadelphia, Pennsylvania RO denied service 
connection for a skin rash as due to an undiagnosed illness.  

The question of service connection for a right knee condition 
was previously in appellate status, but by rating action in 
December 1997 the RO granted service connection and a non-
compensable evaluation for the veteran's right knee 
condition.  As service connection was awarded, this issue is 
not longer before the Board.  


FINDINGS OF FACT

1.  The veteran was diagnosed as having poison ivy; his 
allegation that his skin rash results from an undiagnosed 
illness is not supported by any medical evidence which would 
render the claim plausible.

2.  There is no evidence of objective manifestations of a dry 
cough in service or to a degree of 10 percent following 
discharge; the claim is not plausible.



CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for a skin rash as manifestation of an undiagnosed illness is 
not well grounded.  38 U.S.C.A. § 1117 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 
1999).

2.  The veteran's claim for entitlement to service connection 
for a dry cough as a manifestation of an undiagnosed illness 
is not well grounded.  38 U.S.C.A. § 1117 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records for the veteran's second period of 
active service do not show any complaints, clinical findings, 
or diagnosis pertaining to a skin rash or a dry cough.  On a 
Southwest Asia Demobilization Medical Evaluation dated in 
June 1991, the veteran checked a space labeled "no" when 
asked whether he had any rash, skin infection, or sores, and 
when asked whether he had a cough or sinus infection.  On an 
April 1993 physical examination, conducted during the 
veteran's service with the Army National Guard, his lungs and 
chest and his skin were clinically evaluated as normal. On 
his April 1993 report of medical history, the veteran 
responded "yes" to having a chronic cough and "no" to 
having skin diseases.  It was noted that he had a chronic 
cough since he was overseas, which was treated with 
medication by a family doctor.  

Private treatment records from Samuel Martin, Jr., M.D. 
showed that the veteran was seen on September 28, 1992 
complaining of a dry cough that he "could not get rid of for 
a week".  It was noted that he had swollen nasal membranes 
and a "hacky cough".  The diagnosis was URI (upper 
respiratory infection).

On VA examination in January 1993 the veteran reported that 
when he returned from the Persian Gulf he went to Dr. Martin 
for his cough and medications were prescribed, including 
Penicillin.  He indicated that the cough had resolved, but 
when he "runs for a distance", and with heavy exertion and 
exercise, the cough returned.  He described it as a dry cough 
that lasted a day or two and then vanished.  He also reported 
that from 1990 to 1991 while in Saudi Arabia, the skin on the 
soles of his feet had started to peel.  Physical examination 
showed that his skin was clear, except for his feet, which 
had calluses.  Examination of the respiratory system showed 
that there was no clubbing and no cyanosis, and normal breath 
sounds were heard and the lungs were clear to auscultation.  
An x-ray of the chest was normal.  The diagnoses included, 
calluses of skin on both feet and no peeling of the skin, and 
cough, non-productive, brought on by exercise.

By rating action in March 1993, the RO denied service 
connection for a dry cough, on a direct basis.

In a statement dated in June 1994 the veteran indicated that 
he was submitting additional information in part to support 
his claim for a dry cough.  He reported that during his 
service in the Persian Gulf he drove trucks transporting 
supplies.  He submitted a photograph of dead sheep taken 50 
miles south of the Iraqi border, which he claimed were 
neither shot nor injured, a photocopy of the cardboard case 
which contained Pyridostigmine Bromide pills, referred to as 
"Nerve Agent Pre-Treatment Tablets" which he reportedly was 
ordered to take in January 1991, as well as two newspaper 
articles which discussed the possible use of chemical agents 
in the Persian Gulf War.  He submitted a copy of a routing 
slip dated in October 1989 on which it was noted that the 
results of a recent Army Physical Examination were attached 
and he continued to be cleared for the over 40 physical 
training.  He also submitted a copy of a physical examination 
conducted in April 1993 during his service with the National 
Guard.  

In August 1994 the veteran completed the Persian Gulf 
Registry Forms.  He complained of general migratory 
arthralgia, impotence, and a rash.  He indicated that the 
rash was on his abdomen, legs and back, and had an onset six 
days prior, but was resolving.  On physical examination of 
the skin in September 1994 it was noted that his feet had 
peeling skin, tinea pedis, and onychomycosis, and the rest 
was clear.  

VA outpatient treatment records showed that in August 22, 
1994 the veteran was seen for a generalized rash over his 
arms and upper body since mowing his grass.  It was noted 
that he went to a private medical doctor who prescribed 
Prednisone, but he was still itching very bad.  The 
diagnostic impressions were possible poison ivy and possible 
photosensitivity.  On August 26, 1994 he was seen for follow-
up for the rash on his body, and it was noted that his poison 
ivy had improved with use of the prescribed lotion.  

By rating action in May 1995, the RO denied service 
connection for a dry cough as due to an undiagnosed illness.  

In a letter dated in June 1995, the veteran reported that he 
had told a doctor at the VA hospital in Salem that he had a 
dry cough.  He also indicated that he had recently broke out 
in a rash all over his body, his lips were swollen, and his 
doctor advised him to go to the VA.  The veteran reported 
that a VA doctor told him that the rash was an undiagnosed 
illness and that it could be from the "Saudi war".  

By rating action in October 1995, the RO denied service 
connection for a skin rash as due to an undiagnosed illness.  

In a statement dated in February 1996 the veteran requested 
that all of his medical records from his service in the 
Persian Gulf War be obtained.  He claimed that he went to the 
VA for treatment for a rash all over his body due to an 
undiagnosed illness and did not know who made the decision 
that it was poison ivy.  He claimed that the VA doctor said 
he did not know what it was.  The veteran also reported that 
he still had a cough.

In a letter dated in June 1996, the RO notified that the 
veteran that he needed to submit more information before the 
RO could continue work on his claim.  The RO requested that 
he submit both medical and nonmedical evidence and 
specifically indicated what type of evidence was needed.  

On VA examination in July 1996 the veteran complained of 
joint pain, headaches, sleep disturbance, and fatigue.  On 
dermatological examination the VA examiner noted no known 
skin lesions or other findings.  Examination of the 
respiratory system showed that his lungs were clear to 
auscultation with no crackles, wheezes, or rales, and he had 
equal respiratory excursions.  There were no complaints of, 
findings of, or diagnosis of a skin rash or a dry cough.  

By rating action in November 1997, the RO denied service 
connection for a chronic cough and an upper respiratory 
infection, and denied service connection for poison ivy, 
claimed as a skin rash.

Analysis

The veteran contends that, pursuant to 38 C.F.R. § 3.317, he 
is entitled to service connection for a skin rash and a dry 
cough, as a result of undiagnosed illnesses.  

The applicable criteria provides, in pertinent part, that the 
Secretary may pay compensation under this subchapter to any 
Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses) that (1) became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) became manifest to a degree of 10 percent or more within 
the presumptive period proscribed in 38 C.F.R. § 3.317.  For 
purposes of this section, the term "Persian Gulf veteran" 
means a veteran who served on active duty in the Armed Forces 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117.

38 C.F.R. § 3.317 is the implementing regulation for the 
foregoing statute, and it provides in relevant part that, 
except as provided otherwise, VA shall pay compensation in 
accordance with chapter 11 of Title 38, United States Code, 
to a Persian Gulf veteran who exhibits "objective indications 
of chronic disability resulting from an illness or 
combination of illnesses" manifested by one or more signs or 
symptoms, such as signs or symptoms involving the skin, the 
respiratory system, and other symptoms, provided that such 
disability (i) became manifest either during active duty in 
the Southwest Asia theater of operations during the Gulf War, 
or to a compensable degree no later than December 31, 2001, 
and (ii) by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis. 
38 C.F.R. § 3.317(a)(1).  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification. 38 C.F.R. § 3.317(a)(2). Disabilities that have 
existed for at least 6 months and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered "chronic."  
38 C.F.R. § 3.317(a)(3).

The threshold question in a claim for service connection 
requires a determination of whether the claim is well 
grounded.  38 U.S.C.A. § 5107.  Where there is no well 
grounded claim, there is no duty to assist.  The VA General 
Counsel addressed the issue of what constitutes a well 
grounded claim under the provisions of 38 U.S.C.A. § 1117.  
The conclusion of the General Counsel is cited as follows:  A 
well-grounded claim for compensation under 38 U.S.C. § 
1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).

The VA General Counsel also concluded with respect to the 
second and fourth elements, evidence that the illness is 
"undiagnosed" may consist of evidence that the illness cannot 
be attributed to any known diagnosis or, at minimum, evidence 
that the illness has not been attributed to a known diagnosis 
by physicians providing treatment or examination.  The type 
of evidence necessary to establish a well-grounded claim as 
to each of those elements may depend upon the nature and 
circumstances of the particular claim.  For purposes of the 
second and third elements, the manifestation of one or more 
signs or symptoms of undiagnosed illness or objective 
indications of chronic disability may be established by lay 
evidence if the claimed signs or symptoms, or the claimed 
indications, respectively, are of a type which would 
ordinarily be susceptible to identification by lay persons.  
VAOPGCPREC 4-99 (May 3, 1999).

The VA General Counsel further concluded that if the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type which would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well- grounded claim.  With respect to the 
third element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well- grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  Medical 
evidence would ordinarily be required to satisfy the fourth 
element, although lay evidence may be sufficient in cases 
where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  
VAOPGCPREC 4-99 (May 3, 1999).


Service Connection for a Skin Rash
as a Manifestation of an Undiagnosed Illness

In order to establish a well grounded claim under 38 C.F.R. § 
3.317, the "disability" cannot be attributable to any known 
clinical diagnosis by history, physical examination, and 
laboratory tests.  Additionally, 38 U.S.C.A. § 1117 requires 
a "chronic disability resulting from an undiagnosed illness".  
The VA General Counsel underscored the requirement for a 
manifestation of one or more signs or symptoms of undiagnosed 
illness in VAOPGCPREC 4-99 (May 3, 1999).

With reference to the skin rash, service medical records show 
no complaints of or treatment for a skin rash.  The other 
medical evidence of record indicates that the veteran first 
reported having a skin rash in 1994, and that poison ivy was 
first diagnosed by VA doctors in August 1994, several years 
following his return from the Persian Gulf War and active 
service.  Thus, since the veteran's skin rash has been 
clinically diagnosed, he does not meet the criteria for a 
well grounded claim and is not entitled to service connection 
for a skin rash as a manifestation of an undiagnosed illness 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

The benefit-of-the-doubt doctrine is inapplicable where a 
claim is not well grounded.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the 
veteran's claim must be denied.

Service Connection for a Dry Cough
as a Manifestation of an Undiagnosed Illness

Under the cited General Counsel opinion, a well grounded 
claim requires, among other things, that the undiagnosed 
illness be present in service or to a degree of 10 percent or 
more after service.  With respect to the later, the veteran's 
dry cough would be rated analogously to bronchitis, which is 
evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6600.  
During the pendency of this appeal regulatory changes amended 
the rating criteria for evaluating respiratory diseases, 
effective October 7, 1996.  61 Fed. Reg. 46720 through 46731 
(September 5, 1996).  When a law or regulation changes after 
a claim has been filed but before the administrative appeal 
process has been concluded, VA must apply the regulatory 
version that is more favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Under the old 
rating criteria a 10 percent rating is warranted for moderate 
chronic bronchitis with considerable night or morning cough, 
slight dyspnea on exercise, and scattered bilateral rales.  
38 C.F.R. § 4.97, Diagnostic Code 6600.  Under the new 
criteria, a 10 percent disability rating is warranted for 
"FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 
percent predicted."  38 C.F.R. § 4.97, Diagnostic Code 6600.  

Service medical records dated during the veteran's service in 
Southwest Asia are negative for complaints or findings 
related to a dry cough.  Although the veteran reported having 
a dry cough in 1992, and received treatment for his cough at 
that time, since 1992 there is no evidence that he has sought 
treatment for dry cough symptoms, or even complained of a dry 
cough to health care providers who were treating him for 
other conditions.  And although he reported having a dry 
cough on VA examination in 1993, he did not report having a 
cough on his Persian Gulf War Registry examination in 1994.  
Moreover, on VA examination in 1996, the veteran did not even 
mention having a dry cough.  Based on a review of the 
evidence of record, the Board finds that the veteran has not 
submitted a well-grounded claim for service connection for a 
dry cough.  There is evidence showing that the veteran had 
the requisite service during the Persian Gulf War; however, 
the complaints of a dry cough alone do not meet the criteria 
of a 10 percent rating under the schedular criteria.  There 
is no evidence of objective indications of a chronic dry 
cough disability to a degree of disability of 10 percent or 
more following service.  In fact, the veteran has not 
submitted any evidence showing that the claimed dry cough is 
disabling at all.  

The Board also notes that when the veteran received treatment 
for a dry cough in 1992, the diagnosis provided was upper 
respiratory infection.  Assuming that the dry cough was a 
manifestation of a upper respiratory infection, then this 
would be a diagnosed disability and again would not be well 
grounded under 38 C.F.R. § 3.317.

The benefit-of-the-doubt doctrine is inapplicable where a 
claim is not well grounded.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.  Therefore, the veteran's claim concerning service 
connection for a dry cough as a manifestation of an 
undiagnosed illness must be denied.


ORDER

Entitlement to service connection for a skin rash as a 
manifestation of an undiagnosed illness is denied.

Entitlement to service connection for a dry cough as a 
manifestation of an undiagnosed illness is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

